Name: Council Regulation (EC) No 261/94 of 24 January 1994 opening and providing for the administration of Community tariff quotas and ceilings and establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands (1994)
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  foodstuff
 Date Published: nan

 9 . 2 . 94 Official Journal of the European Communities No L 38/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 261/94 of 24 January 1994 opening and providing for the administration of Community tariff quotas and ceilings and establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands ( 1994 ) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Decision 91/668/EEC of 2 December 1991 concerning the conclusion of the Agreement between the European Economic Community, the Government of Denmark and the Home Government of the Faroe Islands I 1 ), Having regard to the proposal from the Commission, market in fishery products and acquaculture (2 ) is at least equal to the reference price set, or to be set, by the Community for the products or categories of products concerned; Whereas equal and continuous access to the quotas in respect of the products listed in Annex I should be ensured for all Community importers and the rates of duty laid down for the quotas should be applied consistently to all imports of the products in question in all Member States until the quotas are exhausted; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are joined in , and represented by, the Benelux economic union; whereas any operation concerning the administration of the quotas may therefore be carried out by one of its members; Whereas, in respect of products listed in Annex II and subject to Community tariff ceilings, Community surveillance may be effected by charging imports of these products against the ceilings at Community level as and Whereas Articles 3 and 8 of the abovementioned Decision provide that customs duties applicable to imports into the Community of Ten of certain fish and fishery products listed in Protocol 1 attached to the said Decision will be abolished on 1 January 1992; whereas the abolition is subject to Community tariff quotas and ceilings and, for some of these products, Community statistical surveillance; whereas the said Community tariff quotas and ceilings in respect of products originating in the Faroe Islands should therefore be opened from 1 January 1992 for the volumes indicated respectively in Annexes I and II and Community statistical surveillance should be established in respect of the products listed in Annex III ; Whereas the preferential rates of duty indicated in Annexes I, II and III apply only where the free-at-frontier price determined by the Member States in accordance with Article 22 of Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the ( 2 ) OJ No L 388, 31 . 12 . 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 1891/93 (OJ No L 172, 15 . 7. 1993 , p. 1 ).( ») OJ No L 371 , 31 . 12 . 1991 , p. 1 . No L 38/2 Official Journal of the European Communities 9 . 2 . 94 Drawings shall be granted by the Commission on the basis of the date when the declarations for free circulation were accepted by the customs authorities of the Member State concerned, provided the available balance is sufficient. Where a Member State fails to use the quantities drawn it shall return them as soon as possible to the relevant quota . Where the quantities applied for are in excess of the available balance , allocation shall be made in proportion to the requirements . The Member States shall be informed by the Commission of the quantities drawn. when the products are presented at customs and declared for free circulation; whereas this method of administering the ceilings should enable customs duties to be restored as soon as the ceilings in question are reached at Community level ; Whereas, this method of administering the ceilings calls for close and speedy cooperation between the Member States and the Commission, which must be able to monitor the level reached by imports charged against the ceilings and inform the Member States accordingly; whereas this cooperation should be close enough to allow the Commission to take the appropriate steps to restore customs duties as soon as one of the ceilings is reached; Whereas, for the products listed in Annex III, it would seem appropriate to have recourse to the system of statistical surveillance administered by the Commission pursuant to the relevant provisions of Regulations (EEC) No 2658/87 ( ») and (EEC) No 1736/75 ( 2 ), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1994, the customs duty applicable to imports into the Community of products listed in Annex I and originating in the Faroe Islands shall be suspended at the level indicated in the said Annex and within the limits of the Community tariff quotas specified therein . Article 4 1 . From 1 January to 31 December 1994 imports into the Community of certain products listed in Annexes II and III and originating in the Faroe Islands shall be subject respectively to import ceilings and Community surveillance . The description of the products referred to in the first subparagraph, the ceilings and the customs duty applicable are specified in the said Annexes. 2 . Imports shall be charged against the ceilings as and when the products are presented to customs undercover of declarations for free circulation accompanied by a movement certificate complying with the rules laid down in the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, attached to Decision 91/668/EEC. Goods may only be charged against the ceiling where the movement certificate is presented before the date when collection of customs duty is resumed. Utilization of ceilings shall be recorded at Community level on the basis of imports charged against them as specified in the first and second subparagraphs. Member States shall inform the Commission of any import operation carried out in accordance with the procedure determined above at the intervals and within the deadlines laid down in paragraph 4. 3 . As soon as the ceilings are reached, the Commission may, by adopting a Regulation, resume the collection of the customs duties applicable to third countries until the end of the calendar year. Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission , which may take any appropriate administrative measure to ensure efficient operation . Article 3 Where an importer enters a product covered by this Regulation for free circulation in a Member State accompanied by a request for preferential treatment and by a movement certificate, and his declaration is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission accordingly, draw a quantity from the quota concerned to satisfy the requirement. Applications for drawings from the quotas shall indicate the date on which the declarations were accepted and shall be sent to the Commission forthwith . 4 . Member States shall send the Commission, no later than the 15th of each month, the statements showing the quantities charged during the preceding month . ( 1 ) OJ No L 256, 7 . 9 . 1987, p. 1 . ( 2 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . 9 . 2 . 94 Official Journal of the European Communities No L 38/3 5 . The statistical surveillance provided for in respect of products specified in Annex III to this Regulation shall be carried out at Community level on the basis of imports charged as specified in the first subparagraph of paragraph 2 and notified to the Statistical Office of the European Communities pursuant to Regulations (EEC) No 2658/87 and (EEC) No 1736/75 . in respect of the products or categories of products concerned . Article 6 The Commission shall adopt all appropriate measures, in close cooperation with the Member States, to apply this Regulation . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1994 . Article 5 Rates of duty specified in Annexes I , II and III shall apply only where the free-at-frontier price determined by Member States in accordance with Regulations (EEC) No 3759/92 and (EEC) No 1891/93 is at least equal to the reference price set or to be set by the Community This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS No L 38/4 Official Journal of the European Communities 9 . 2 . 94 ANNEX I On certain fish and fishery products subject to tariff quotas Order No CN code (a ) Description Rate of duty Tariff quota ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 09.0671 0301 Live fish : 700 0 )  Other live fish: ex 0301 91 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2):  Trout (Salmo gairdneri) 0 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304:  Salmonidae, excluding livers and roes: ex 0302 11 00  Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2):  Trout (Salmo gairdneri) 0 0303 Fish, frozen , excluding fish fillets and other fish meat of heading No 0304 :  Other salmonidae, excluding livers and roes : ex 0303 21 00 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2 ):  Trout (Salmo gairdneri) 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen: 0304 10  Fresh or chilled : Fillets :  Of freshwater fish: ex 0304 1011   Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2):  Of trout (Salmo gairdneri) 0 0304 20  Frozen fillets : Of freshwater fish : ( a ) The Taric codes are set out in Annex IV. ( ! ) Figures refer to the commercial presentation whole and gutted. For imports falling within HS code 0304, a coefficient of 2 shall be applied for quantities drawn from the respective tariff quota reference ceiling . ( 2 ) Change of scientific names: Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae 9 . 2 . 94 Official Journal of the European Communities No L 38/5 Order No CN code ( a ) Description Rate of duty Tariff quota ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 39.0671 ex 0304 20 11 Of trout (Salmo trutta, Salmo gairdneri, Salmo (cont'd) clarki, Salmo aguabonita, Salmo gilae) ( 2 ):  Of trout (Salmo gairdneri) 0 0304 90  Other: ex 0304 90 10 Of freshwater fish :  Of trout (Salmo gairdneri) 0 39.0673 0301 Live fish: 4 900 (&gt;)  Other live fish : 0301 99 Other :    Freshwater fish : ex 0301 99 11 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) ( 3 ):  Atlantic salmon (Salmo salar) 0 0302 Fish , fresh or chilled, excluding fish fillets and other fish meat of heading No 0304:  Salmonidae, excluding livers and roes : ex 0302 12 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) ( 3 ):  Atlantic salmon (Salmo salar) 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304:  Other salmonidae , excluding livers and roes: ex 0303 22 00 Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)-.  Atlantic salmon (Salmo salar) 0 0304 Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen : 0304 10  Fresh or chilled :   Fillets :  Of freshwater fish : ( a ) The Taric codes are set out in Annex IV . (') Figures refer to the commercial presentation whole and gutted . For imports falling within HS code 0304, a coefficient of 2 shall be applied for quantities drawn from the respective tariff quota reference ceiling. ( 2 ) Change of scientific names: Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae ( 3 ) Oncorhynchus spp.: with the exception of the species listed in footnote 2 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. No L 38/6 Official Journal of the European Communities 9 . 2, 94 Order No CN code ( a ) Description Rate of duty Tariff quota ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) ^ (4 ) ( 5 ) 09.0673 ex 0304 10 13 -  Of Pacific salmon (Oncorhynchus spp.), (cont'd) Atlantic salmon (Salmo salar) and Danube salmon (Hucbo bucho) ( 3 ):  Of Atlantic salmon (Salmo salar) 0 0304 20  Frozen fillets :   Of freshwater fish : ex 0304 20 13  Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) ( 3 ):  Of Atlantic salmon (Salmo salar) 0 0304 90  Other: ex 0304 90 10    Of freshwater fish :  Of Atlantic salmon (Salmo salar) 0 09.0675 1604 Prepared or preserved fish; caviar and caviar substitutes 400 prepared from fish eggs :  Fish, whole or in pieces, but not minced : ex 1604 11 00 Salmon :  Atlantic Salmon (Salmo salar) 0 1604 19 Other : ex 1604 19 10 Salmonidae, other than salmon:  Trout (Salmo gairdneri) 0 1604 20  Other prepared or preserved fish : ex 1604 20 10 Of salmon :  Of Atlantic salmon (Salmo salar) 0 ex 1604 20 30 Of salmonidae, other than salmon :  Of trout (Salmo gairdneri) 0 39.0677 1 604 Prepared or preserved fish ; caviar and caviar substitutes 2 000 prepared from fish eggs :  Fish, whole or in pieces, but not minced : 1604 12   Herrings : 1604 12 10    Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil , deep frozen 0 1604 15   Mackerel : ex 1604 15 11 Fillets :  Of Scomber scombrus 0 ex 1604 15 19 Other:  Of Scomber scombrus 0 ( a ) The Taric codes are set out in Annex IV. ( ¢') Oncorhynchus spp.: with the exception of the species listed in footnote 2 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. 9. 2 . 94 Official Journal of the European Communities No L 38/7 Order No CN code ( a ) Description Rate of duty Tariff quota ( in tonnes ) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 09.0677 1604 19 Other : (cont'd) Other: 1604 1991 Fillets , raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil , deep frozen 0 1604 19 92    Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0 1604 19 93    Coalfish (Pollachius virens) 0 1604 19 94      Hake (Merluccius spp., Urophycis spp .) 0 1604 19 95      Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 0 1604 19 98 Other 0 1604 20  Other prepared or preserved fish : ex 1604 20 50  Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopxis unicolor:  Of mackerel of the species Scomber scombrus 0 1604 20 90 Of other fish 0 09.0679 1605 Crustaceans, molluscs and other aquatic invertebrates, 2 000 prepared or preserved : 1605 20  Shrimps and prawns: 1605 20 10   In airtight containers 0 Other : 1605 20 91  In immediate packings of a net content not exceeding 2 kg 0 ex 1605 20 99 Other: 0 ex 1605 40 00  Other crustaceans :  Nephrops norvegicus 0 ( a ) The Taric codes are set out in Annex IV. No L 38/8 Official Journal of the European Communities 9 . 2 . 94 ANNEX II On certain fishery products subject to Community tariff ceilings Order No CN code ( a ) Description Rate of duty Amount of tariff ceiling ( in tonnes) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 17.0011 0302 Fish, fresh or chilled, excluding fish fillets and other fish 2 000 0 ) meat of heading No 0304 : 0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0302 40 90   From 16 June to 14 February 0 0303 Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 : 0303 50  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0303 50 90   From 16 June to 14 February 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen: 0304 20  Frozen fillets : 0304 20 75 Of herring (Clupea harengus, Clupea pallasii) 0  Other:   Other :    Of herring (Clupa harengus, Clupea pallasii): 0304 90 25    From 16 June to 14 February 0 17.0013 0302 Fish , fresh or chilled, excluding fish fillets and other fish 3 000 meat of heading No 0304 : 0302 64   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):  ex 0302 64 90    From 16 June to 14 February:   Mackerel (Scomber scombrus) 0 17.0015 0304 Fish fillets and other fish meat (whether or not minced), 25 000 fresh, chilled of frozen : 0304 20  Frozen fillets : 0304 20 31   Of coalfish (Pollachius virens) 0 0304 90  Other: Other : 0304 90 41    Of coalfish (Pollachius virens) 0 ( a ) The Taric codes are set out in Annex IV. ( 1 ) Figures refer to the commercial presentation whole and gutted . For imports falling within HS code 0304, a coefficient of 2 shall be applied for quantities drawn from the respective tariff quota reference ceiling. 9. 2 . 94 Official Journal of the European Communities No L 38/9 Order No CN code ( a ) Description Rate of duty Amount of tariff ceiling ( in tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 17.0017 0305 Fish , dried, salted or in brine; smoked fish, whether or not 5 000 cooked before or during the smoking process; fish meal fit for human consumption ; 0305 30  Fish fillets, dried, salted or in brine, but not smoked: 0305 30 50 Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 0 0305 30 90 Other 0 17.0019 0305 Fish, dried, salted or in brine; smoked fish, whether or not 1 000 cooked before or during the smoking process; fish meal fit for human consumption:  Smoked fish , including fillets : ex 0305 41 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) ( 3 ):  Atlantic salmon (Salmo salar) 0 0305 49 Other : 0305 49 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 0 0305 49 20 Atlantic halibut (Hippoglossus hippoglossus) 0 ex 0305 49 30 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):  Mackerel (Scomber scombrus) 0 ex 0305 49 40 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2 ):  Trout (Salmo gairdneri) 0 0305 49 50  Eels (Anguilla spp .) 0 0305 49 90 Other 0 17.0021 0302 Fish, fresh or chilled, excluding fish fillets and other fish 12 600 0 ) meat of heading No 0304:  Other fish, excluding livers and roes: 0302 69 Other :  Redfish (Sebastes spp .): ( a ) The Taric codes are set out in Annex IV. ( ¢) Figures refer to the commercial presentation whole and gutted . For imports falling within HS code 0304, a coefficient of 3 shall be applied for quantities drawn from this reference ceiling . ( 2 ) Change of scientific names: Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae ( y) Oncorhynchus spp.: with the exception of the species listed in footnote 2 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. No L 38/10 Official Journal of the European Communities 9 . 2 . 94 Order No Rate of duty Amount of tariff ceiling ( in tonnes) CN code ( a ) Description ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 17.0021 0302 69 31 Of the species Sebastes marinus 0 (cont'd) ex 0302 69 33 Other :  Of the species Sebastes mentella 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304:  Other fish , excluding livers and roes : 0303 79 Other :  Saltwater fish : Redfish (Sebastes spp.): 0303 79 35  Of the species Sebastes marinus 0 ex 0303 79 37 Other:  Of the species Sebastes mentella 0 0304 Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen: 0304 10  Fresh or chilled Fillets    Other: 0304 10 35 Of red fish (Sebastes spp .) 0 0304 20  Frozen fillets : Of redfish (Sebastes spp .): 0304 20 35 Of the species Sebastes marinus 0 ex 0304 20 37 Other :  Of the species Sebastes mentella 0 17.0023 0304 Fish fillets and other fish meat (whether or not minced), 3 000 fresh , chilled or frozen: 0304 10  Fresh or chilled   Fillets : Other : 0304 10 33     Of coalfish (Pollachius virens) 0 0304 10 38 Other 0 17.0025 0304 Fish fillets and other fish meat (whether or not minced), 550 fresh , chilled or frozen : 0304 20  Frozen fillets : 0304 20 43 Of ling (Molva spp .) 0 ( a ) The Taric codes are set out in Annex IV. 9 . 2 . 94 Official Journal of the European Communities No L 38/1 1 Order No CN code ( a ) Amount of tariff ceiling ( in tonnes ) Description Rate of duty ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 17.0027 0304 Fish fillets and other fish meat (whether or not minced), 1 800 fresh , chilled or frozen : 0304 20  Frozen fillets : ex 0304 20 97 Other :  Of blue whiting 0 0304 90  Other :   Other : 0304 90 59     Of blue whiting (Micromesistius poutassou or Gadus poutassou ) 0 17.0029 0305 Fish , dried, salted or in brine; smoked fish, whether or not 1 400 cooked before or during the smoking process; fish meal fit for human consumption:  Fish, salted but not dried or smoked and fish in brine: 0305 69 Other : 0305 69 90 Other 0 17.0031 0306 Crustaceans, whether in shell or not, live, fresh , chilled , frozen, dried , salted or in brine; crustaceans, in shell , cooked by steaming or by boiling in water , whether or not chilled, frozen , dried, salted or in brine : 11 000  Frozen : 0306 13   Shrimps and prawns : 0306 13 10 Of the family pandalidae 0 17.0033 0305 Fish, dried , salted or in brine; smoked fish whether or not 500 cooked before or during the smoking process; fish meal fit for human consumption :  Fish , salted but not dried or smoked and fish in brine: 0305 61 00 Herrings (Clupea harengus, Clupea pallasii) 0 1604 Prepared or preserved fish, caviar or caviar substitutes prepared from fish eggs :  Fish, whole or in pieces , but not minced : 1604 12 Herrings: Other : 1604 12 91   In airtight containers 0 1604 12 99 Other 0 ( a ) The Taric codes are set out in Annex IV . No L 38/12 Official Journal of the European Communities 9 . 2. 94 ANNEX III On fish subject to statistical surveillance CN code (a ) Description Rate of dutyOrder No ( 1 ) (2 ) (3 ) (4 ) 0302 Fish , fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers, and roes : 0302 29 Other: 17.0035 0302 29 90 Other 0  Other fish, excluding livers and roes: 0302 69 Other:  Saltwater fish : 17.0037 0302 69 91 ; Horse mackerel ( scad ) (Caranx trachurus, Trachurus trachurus ) 0 0302 69 97 Other 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304  Other fish, excluding livers and roes : 0303 79 Other : Saltwater fish : 17.0039 0303 79 91  Horse mackerel ( scad ) (Caranx trachurus, Trachurus trachurus ) 0 0303 79 97 Other 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 20  Frozen fillets : t 17.0041 ex 0304 20 97 Other :  Other excluding blue whiting 0 0304 90  Other :   Other: 17.0043 0304 90 97 Other 0 ( a ) The Taric codes are set out in Annex IV. 9 . 2 . 94 Official Journal of the European Communities No L 38/13 ANNEX IV Taric codes Order No CN code Taric code 09.0671 ex 0301 91 00 0301 91 00*10 cx 0302 11 00 0302 11 00*10 ex 0303 21 00 0303 21 00*10 ex 0304 10 11 0304 10 11*10 ex 0304 20 11 0304 2011*10 ex 0304 90 10 0304 9010*13 09.0673 ex 0301 99 11 0301 99 11*10 ex 0302 12 00 0302 12 00*11 0302 12 00*13 0302 12 00*15 0302 12 00*19 ex 0303 22 00 0303 22 00*20 ex 0304 10 13 0304 10 13*10 ex 0304 20 13 0304 20 13*10 ex 0304 90 10 0304 90 10*13 09.0675 ex 1604 11 00 1604 11 00*30 ex 1604 19 10 1604 19 10*10 ex 1604 20 10 1604 20 10*30 ex 1604 20 30 1604 20 30*10 09.0677 ex 1604 15 11 1604 15 11*10 ex 1604 15 19 1604 15 19*10 1604 15 10*10 ex 1604 20 50 1604 20 50*40 09.0679 ex 1605 40 00 1605 40 00*20 17.0013 ex 0302 64 90 0302 64 90*10 17.0019 ex 0305 41 00 0305 41 00*10 ex 0305 49 30 0305 49 30*10 ex 0305 49 40 0305 49 40*10 17.0021 ex 0302 69 33 0302 69 33*10 ex 0303 79 37 0303 79 37*10 ex 0304 10 39 0304 10 39*20 ex 0304 20 37 0304 20 37* 10 17.0027 ex 0304 20 97 0304 20 97*40 17.0041 ex 0304 20 97 0304 20 97*20 0304 20 97*90